Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas Green appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing without prejudice Green’s 42 U.S.C. § 1983 (2006) civil rights action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Green v. Hyatt, No. 4:09-cv-02573-TLW, 2010 WL 597203 (D.S.C. Feb. 16, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *319and argument would not aid the decisional process.

AFFIRMED.